Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was found guilty of interference with an employee and harassment after a tier III disciplinary hearing. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to petitioner’s inmate account. Accordingly, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Murray v Fischer, 96 AD3d 1320, 1321 [2012]; Matter of Kalwasinski v Fischer, 85 AD3d 1471, 1472 [2011]).
Mercure, J.P, Spain, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.